De Witt, J.
No briefs were filed or authorities cited by •counsel. This court must construe the contract, and from its •terms find its intent. The language of the contract is of the nature of a Delphic oracle, and is possibly open to two constructions ; but we are of opinion that the circumstances throw light upon the intent. The subject of the contract was the sale of the entire stock of goods. Its wholesale value was discounted twenty-five per cent. We believe that we can see a reason for this. It is known to merchants, trading as these j^arties were, that even undamaged goods become shop-worn, out of style, out of demand, out of season, and their salable qualities are variously affected by the simple lapse of time. Would not a buyer naturally demand, and a seller accede to a reduction from Avholesale prices for these reasons? Otherwise there would be no reason for a buyer to take such a stock. If he were to pay full wholesale prices, might he not better go to the wholesale dealer directly, and buy Avholly new goods? We can thus see a reason for a reduction on the goods. But this reason does not obtain with freight. Freight is money paid for the transportation of goods. The money so paid does not deteriorate in value. It does not become shop-wom, out •of style, out of season, out of demand, or for any reason unsalable. It is worth as much on old goods as on new. It is itself worth as much old as new. In fact, age gives it an .■additional value, if we consider accrued interest, Avhich, however, is not here under view, for the parties agreed to freight at “present rates and classification.” These Avords aid us in our vieAv that the parties did not intend any discount on the freight.
The contract is not clear in its terms, but we are satisfied, for the reasons above suggested, that the judgment of the District Court must be affirmed.